Case 2:16-cv-13040-AC-APP ECF No. 403 filed 02/05/19   PageID.16474   Page 1 of 47



                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

 STATE FARM MUTUAL
 AUTOMOBILE INSURANCE
 COMPANY,
                                          Case No. 16-13040
       Plaintiff,                         Hon. Avern Cohn
 vs.                                      Magistrate Judge Anthony P. Patti

 ELITE HEALTH CENTERS INC.,
 ELITE CHIROPRACTIC, P.C.,
 ELITE REHABILITATION, INC.,
 MIDWEST MEDICAL
 ASSOCIATES, INC., PURE
 REHABILITATION, INC., DEREK
 L. BITTNER D.C., P.C., MARK A.
 RADOM, DEREK LAWRENCE
 BITTNER, D.C., RYAN
 MATTHEW LUKOWSKI, D.C.,
 MICHAEL P. DRAPLIN, D.C.,
 NOEL H. UPFALL, D.O., MARK
 J. JUSKA, M.D., SUPERIOR
 DIAGNOSTIC, INC., CHINTAN
 DESAI, M.D., MICHAEL J.
 PALEY, M.D., DEARBORN
 CENTER FOR PHYSICAL
 THERAPY, LLC, MICHIGAN
 CENTER FOR PHYSICAL
 THERAPY, INC., AND JAYSON
 ROSETT,

       Defendants.
                                           /

             NONPARTY MICHAEL J. MORSE’S RESPONSE
        IN OPPOSITION TO STATE FARM MUTUAL’S MOTION TO
         COMPEL MICHAEL MORSE TO PRODUCE DOCUMENTS
          RESPONSIVE TO STATE FARM MUTUAL’S SUBPOENA
Case 2:16-cv-13040-AC-APP ECF No. 403 filed 02/05/19                                PageID.16475             Page 2 of 47



                                       TABLE OF CONTENTS

 I.     CONCISE STATEMENT OF ISSUE PRESENTED................................iv

 II.    TABLE OF AUTHORITIES ........................................................................ v

 III.   CONTROLLING OR MOST APPROPRIATE AUTHORITIES......... vii

 IV.    INTRODUCTION ......................................................................................... 1

 V.     RECENT PROCEDURAL HISTORY ........................................................ 4
        A.      Judge Cohn’s Pronouncements Suggest That Further Discovery
                Should Be Limited................................................................................. 4

        B.      This Court’s Recent Limited Ruling On State Farm’s Request
                For Discovery From Nonparty Kenneth Jackson .................................. 4

        C.      State Farm’s Prior Motion To Compel Against Morse Was
                Dismissed Because It Relied Upon Evidence From a Witness
                That Took The 5th ................................................................................. 5

 VI.    STATEMENT OF FACTS ........................................................................... 5
        A.      State Farm.............................................................................................. 5

        B.      The Limited Scope Of The Existing Lawsuit ....................................... 5

        C.      Morse ..................................................................................................... 6

        D.      Morse’s Concerns Are Well-Founded In Light Of State Farm’s
                Repeated Practice Of Abusing The Legal System ................................ 8

                1.       State Farm’s $250 Million RICO Settlement In 2018
                         For Improper Judicial Interference ............................................. 8

                2.       State Farms “Mad Dog” Practices Against Plaintiffs’
                         Attorneys ..................................................................................... 8

                3.       Morse’s Law Firm Publicly Exposed In 2015 State
                         Farm’s Reprehensible ACE Program Which Underpaid
                         Its Michigan Insureds ................................................................ 10
Case 2:16-cv-13040-AC-APP ECF No. 403 filed 02/05/19                             PageID.16476             Page 3 of 47



       E.    State Farm’s Prior Attempt to Subpoena Documents From
             Morse’s Law Firm Was Quashed In Material Part ............................. 12

       F.    The Subpoena At Issue Here And Morse’s Objections ...................... 13

       G.    State Farm Requested From Defendants The Same Documents
             It Seeks From Morse ........................................................................... 15

       H.    Morse’s Law Firm’s 126 Clients Have Not Consented To
             Morse’s Production Of Their Information To State Farm In
             This Lawsuit ........................................................................................ 15

       I.    State Farm’s Own Motion Demonstrates Its Improper Purpose
             Here ..................................................................................................... 16

             1.       The Motion Does Not Seek Information About Whether
                      Defendants’ Services Were Medically Necessary .................... 16

             2.       State Farm’s Motion Focuses On “Facts” That It Knows
                      Are Wrong Or Do Not Matter................................................... 16

                      a.        The Attorney Grievance Commission Complaint
                                Against Morse................................................................. 16

                      b.        Horizon ........................................................................... 16

                      c.        The HI Investor And Radom Loans ............................... 17

                      d.        State Farm Does Not Need Discovery To Establish
                                Truisms ........................................................................... 19

       J.    The Subpoenas To Other Nonparties For Morse Related
             Information .......................................................................................... 19

       K.    The Undue Burden On Morse ............................................................. 20

             1.       The 126 Clients Files ................................................................ 20

             2.       The Undue Burden Regarding The Other Information
                      Requests .................................................................................... 22

       L.    Privilege Review ................................................................................. 22

       M.    The Insufficient Existing Protective Order ......................................... 22

                                                        ii
Case 2:16-cv-13040-AC-APP ECF No. 403 filed 02/05/19                                PageID.16477             Page 4 of 47



 VII. ARGUMENT................................................................................................ 23
         A.       The Standard On Whether A Subpoena To A Nonparty Should
                  Be Enforced ......................................................................................... 23

                  1.       The Standard Under Rule 26..................................................... 23

                  2.       The Special Additional Protections For Nonparties Under
                           Rule 45 ...................................................................................... 24

         B.       Applying These Principles, State Farm’s Motion To Enforce
                  The Morse Subpoena Should Be Denied ............................................ 26

                  1.       State Farm May Not Take Discovery To Investigate A
                           Nonparty Like Morse ................................................................ 27

                  2.       State Farm May Also Not Obtain Discovery From Morse
                           For Use In Other Matters .......................................................... 28

                  3.       State Farm May Not Take Discovery Of Its Opposing
                           Counsel In 559 Current And 6000 Past Matters ....................... 32

                  4.       State Farm’s Motion Fails To Show Proportionality................ 34

                  5.       State Farm May Not Take Discovery On How Morse’s
                           Law Firm Obtains Clients ......................................................... 34

                  6.       State Farm’s Request for “All” Documents Is Improper .......... 35

                  7.       State Farm’s Motion Should Be Denied ................................... 35

                  8.       In Any Event, State Farm’s Motion Should Be Dismissed
                           Because It Relies On Statements From Gunabalan And
                           Rosett......................................................................................... 36

         C.       In The Alternative, The Morse Subpoena Should Be Limited To
                  The 221 Insureds ................................................................................. 37

 VIII. CONCLUSION ............................................................................................ 38




                                                           iii
Case 2:16-cv-13040-AC-APP ECF No. 403 filed 02/05/19          PageID.16478    Page 5 of 47



            I.       CONCISE STATEMENT OF ISSUE PRESENTED


       Whether State Farm’s Motion to compel against Michael Morse, a nonparty,

 should be denied where:

       A.        None of the requested documents directly relate to State Farm’s claim
                 that defendants’ services were not medically necessary or performed;

       B.        State Farm may not use discovery to investigate Morse, a nonparty;

       C.        State Farm has an enormous economic interest in misusing the
                 discovery process to try to harm Morse and deter him from bringing
                 claims on his clients’ behalf against State Farm;

       D.        State Farm is abusing the discovery process, including by using its
                 subpoena to investigate Morse and its motion to publicly spread false
                 information about him, and there is substantial concern that State
                 Farm will misuse the information it seeks given its longstanding
                 practice of (i) “mad dog” tactics against plaintiffs’ attorneys and (ii)
                 abusing the legal system;

       E.        None of State Farm’s requests are proportional to the issues in the
                 case;

       F.        State Farm can obtain the requested information, if it were relevant,
                 from the defendants;

       G.        The subpoena imposes an undue burden upon Morse; and

       H.        State Farm’s prior request for similar information from Morse’s law
                 firm in another one of its lawsuits claiming fraudulent billing was
                 previously denied in material part by Magistrate Judge David Grand,
                 including for the reasons set forth above.

       I.        State Farm’s Motion relies upon statements from Gunabalan in
                 violation of this Court’s October 31, 2018 Order (DE 349).




                                             iv
Case 2:16-cv-13040-AC-APP ECF No. 403 filed 02/05/19                             PageID.16479           Page 6 of 47



                                 II.      TABLE OF AUTHORITIES

                                                                                                            Page(s)

 CASES
 Abbott v Wyoming County Sheriff’s Office,
   2017 WL 2115381 (WDNY, May 16, 2017)...................................................... 24

 Campbell v State Farm,
   65 P 3d 1134 (Utah 2001), rev’d on other grounds, State Farm v
   Campbell, 538 US 408 (2003) ........................................................................ 8, 10

 Cusumano v Microsoft Corp,
   162 F 3d 708 (1st Cir 1998) ................................................................................ 25

 Deluxe Financial Services LLC v Shaw,
   2017 WL 7369890 (D MN 2017) ....................................................................... 25

 End Product Results, LLC v Dental USA, Inc.,
   2013 WL 12247127 (E.D. Mich. Oct. 10, 2013) ................................................ 33

 In Re Grand Jury Proceedings,
    73 FRD 647 (MD Fla 1977) ............................................................................... 37

 In Re Grand Jury Subpoena Duces Tecum (Vesco),
    391 F Supp 1029 (SDNY 1975) ......................................................................... 37

 Hale v State Farm,
   12-cv-00600 (SD Ill) ............................................................................................. 8

 Haworth, Inc v Herman Miller, Inc,
   998 F 2d 975 (Fed Cir 1993) .............................................................................. 25

 Insulate America v Masco Corp,
    227 FRD 427 (WD NC 2005) .......................................................................30, 31

 Jaguar Land Rover Limited v Bombardier Recreational Products, Inc,
    2018 WL 2276640 (E.D. Mich. May 18, 2018) ................................................. 33

 McCurdy v Wedgewood Capital Mgmt Co,
   1998 US Dist LEXIS 18875 (ED PA 1998) ....................................................... 28


                                                           v
Case 2:16-cv-13040-AC-APP ECF No. 403 filed 02/05/19                               PageID.16480            Page 7 of 47



 In re: Modern Plastic Corp,
     890 F3d 244 (6th Cir 2018) ..........................................................................25, 38

 Nationwide Mut Ins Co v Home Ins Co,
   278 F3d 621 (6th Cir 2002) ................................................................................ 33

 Noble Roman’s, Inc v Hattenhauer Distributing Co,
   314 FRD 304 (SD IN 2016).................................................................. viii, 23, 25

 Perrigo Co v United,
    294 F Supp 3d ..................................................................................................... 25

 Roberts v Shawnee Mission Ford,
   352 F3d 358, 361-62 (8th Cir 2003) ................................................................... 27

 State Farm Mut Auto Ins Co v Physiomatrix, Inc.,
    2013 WL 10936871 (ED Mich, November 26, 2013).................................passim

 Tucker v American International Group, Inc,
    281 FRD 85 (D Conn 2012) .........................................................................31, 32

 United States v Nobles,
   422 US 225 (1975) .............................................................................................. 37

 United States v United Shoe Mach Corp,
   89 F Supp 357 (D Mass 1950) ............................................................................ 38

 Updike v Clackamas County,
   2016 WL 111424 (D OR, January 11, 2016) ............................................. viii, 24

 Visteon v National Fire Ins Co,
    2008 WL 2026131 (ED Mich 2008)................................................................... 35

 Zenith Radio Corp v Radio Corp of America,
    12 F Supp 792 (D Del 1954)............................................................................... 37

 OTHER AUTHORITIES
 Fed R Civ P 45(d)(1) and (d)(2)(B)(ii) .................................................................... 25

 Federal Rules of Civil Procedure Rules 26 and 45 ................................................ viii

 Wright and Miller, Federal Practice and Procedure, §2040 .................................. 29


                                                            vi
Case 2:16-cv-13040-AC-APP ECF No. 403 filed 02/05/19       PageID.16481   Page 8 of 47



     III.   CONTROLLING OR MOST APPROPRIATE AUTHORITIES
 Rules 26 and 45 of the Federal Rules of Civil Procedure

 Noble Roman’s, Inc. v Hattenhauer Distributing Co, 314 FRD 304 (SD IN 2016)

 State Farm Mut Auto Ins Co v Physiomatrix, Inc., 2013 WL 10936871 (ED Mich,
 November 26, 2013)

 Updike v Clackamas County, 2016 WL 111424 (D OR, January 11, 2016)




                                        vii
Case 2:16-cv-13040-AC-APP ECF No. 403 filed 02/05/19     PageID.16482    Page 9 of 47



                             IV.   INTRODUCTION
       State Farm Mutual Automobile Insurance Company (“State Farm”) sued the

 defendants for fraud to recover the $1 million it previously paid them for services

 for 221 insureds.    State Farm now claims that none of these services were

 medically necessary or performed. The focus of this case should be on State

 Farm’s actual claims and these medical services.

       Instead, State Farm has used this lawsuit as a pretext to try to obtain broad

 discovery from nonparty Michael J. Morse (“Morse”) and several other nonparties

 affiliated with him. Morse owns the Mike Morse Law Firm PLLC (the “Law

 Firm”) which specializes in automobile accident claims and which has asserted

 over 6,000 claims against State Farm. To advance its enormous business interest

 in trying to reduce the number of claims the Law Firm brings, State Farm decided

 to improperly try to use this lawsuit to investigate Morse, and attempt to harm him

 publicly.

       However, the discovery that State Farm seeks against nonparty Morse

 (which includes his dealings with 12 other nonparties) has nothing to do with

 whether the medical services at issue were necessary or actually performed. None

 of State Farm’s document requests directly relates to what this case is about.

 Knowing this, State Farm’s motion never attempts to show how the requested
Case 2:16-cv-13040-AC-APP ECF No. 403 filed 02/05/19      PageID.16483   Page 10 of 47



  documents actually tie to its asserted claim that the medical services were not

  necessary or performed.

        State Farm is abusing the discovery process. The Court should quash the

  Morse subpoena in total for a host of reasons, including because:

              A.     Well-settled law prohibits State Farm from using discovery to
                     investigate Morse, a nonparty.

              B.     None of the information requested from Morse relates to
                     whether the services at issue were medically necessary or
                     performed.

              C.     The Morse subpoena does not seek any information that is
                     proportional to the needs of this $1 million case.

              D.     State Farm may not use this case to take discovery of its
                     opposing counsel in 559 current and 6000 past matters.

              E.     State Farm’s improper purpose here is consistent with its: (i)
                     judicially determined policy of “mad dog” tactics against
                     attorneys (like Morse) who assert numerous claims against it
                     and (ii) its abuse of the judicial process in other matters. 1

              F.     State Farm’s previous attempt to subpoena similar information
                     from Morse’s Law Firm in 2013 in an earlier fraudulent billing
                     case (and before the Federal Rules were amended to further
                     protect nonparties) was denied by Magistrate Judge David
                     Grand in material part because, like here, State Farm had the
                     improper purpose there of using discovery to investigate Morse.

              G.     The subpoena imposes an undue burden on Morse, a nonparty.

              H.     State Farm’s motion relies upon statements from Gunabalan in
                     violation of this Court’s October 31, 2018 Order.


  1 To further its improper purposes, State Farm has used its Motion as a “document
  dump” of 114 exhibits. However, none of these exhibits address whether
  defendants’ services to the 221 insureds were medically necessary.
                                           2
Case 2:16-cv-13040-AC-APP ECF No. 403 filed 02/05/19       PageID.16484    Page 11 of 47



  Simply put, State Farm has issued well over 100 subpoenas and it has run amok

  with respect to nonparty discovery. The Court should put an end to this. State

  Farm’s Motion should be denied in total.

        In the alternative, the Court should greatly limit the subpoena and require

  Morse to produce only non-privileged documents that directly relate to the

  treatment of the 221 insureds at issue here.2     Under no circumstances, should

  Morse, a non-party, be required to produce documents that do not directly relate to

  the 221 insureds or that:

               A.    Involve Morse’s dealings with the 12 other nonparties for
                     which State Farm seeks information;

               B.    Involve Horizon Imaging, LLC (“Horizon”) and its constituent
                     entities because they are not parties to this action and State
                     Farm dismissed its earlier lawsuit against Horizon with
                     prejudice; or

               C.    Are covered by applicable privileges or can be obtained from
                     the defendants.

        Moreover, in light of the legitimate concern that State Farm is using its

  subpoena for improper purposes, the Court should prohibit State Farm from using

  any documents produced by Morse in connection with any other action or

  proceeding or sharing the documents with others for their use in other matters.

        Morse asks the Court to protect him from State Farm’s abuse of the

  discovery process here.


  2 State Farm has not yet provided Morse with the names of the 221 insureds.

                                             3
Case 2:16-cv-13040-AC-APP ECF No. 403 filed 02/05/19      PageID.16485     Page 12 of 47



                    V.    RECENT PROCEDURAL HISTORY

  A.    Judge Cohn’s Pronouncements Suggest
        That Further Discovery Should Be Limited
        Immediately after the Honorable Avern Cohn became the new judge

  presiding over this case, he questioned at a November 16, 2018 hearing whether

  State Farm’s real objectives were unrelated to its claims and already achieved:

              One could question whether or not State Farm hasn't
              achieved its objectives, as I gather them from my read of
              the newspaper as of now … .

  Ex P (November 16, 2018 Tr.) at 12.

        Judge Cohn then foreshadowed that his approach will be different:

              I would say I appreciate that other judges have dealt with
              this case and they have dealt with it in a manner that
              perhaps I wouldn't have dealt with it, but this case was
              filed August 22, 2016, and it's now scheduled for trial
              sometime in 2020, and there has been a lot of lateral
              movement but not much forward movement … . [Id.]

  B.    This Court’s Recent Limited Ruling On State Farm’s
        Request For Discovery From Nonparty Kenneth Jackson
        State Farm issued a subpoena similar to the Morse subpoena to nonparty

  Kenneth Jackson who in the past acted as a private investigator for Morse. In this

  Court’s August 18, 2018 Order (DE 281) with respect to State Farm’s motion to

  compel against Kenneth Jackson, this Court ordered that:

              Jackson’s responses to the subpoena will be limited to the
              “221 Patients” identified by State Farm Mutual.



                                           4
Case 2:16-cv-13040-AC-APP ECF No. 403 filed 02/05/19         PageID.16486        Page 13 of 47



  C.    State Farm’s Prior Motion To Compel Against Morse Was Dismissed
        Because It Relied Upon Evidence From a Witness That Took The 5th
        In its October 31, 2018 Order (DE 349), this Court dismissed without

  prejudice State Farm’s then pending Motion to Compel against Morse (DE 170)

  because it improperly relied upon Gunabalan’s Affidavit when Gunabalan had

  exercised his Fifth Amendment rights when asked about it at his deposition. The

  Court ruled that in any future discovery motions, “the parties cannot attach,

  reference, or otherwise rely on the Gunabalan Affidavit or the statements made

  therein.”

        As explained below, State Farm has violated the Court’s October 31, 2018

  Order because its renewed motion to compel against Morse relies upon documents

  referenced in, and attached to, Gunabalan’s Affidavit and for which he took the 5th

  when he was asked to authenticate them at his deposition. State Farm’s new

  motion also relies upon exhibits produced by Jayson Rosett even though he, too,

  took the 5th at his deposition as to all questions about Morse or this case.

                           VI.    STATEMENT OF FACTS

  A.    State Farm
        State Farm in the second largest automobile insurer in the State of Michigan.

  B.    The Limited Scope Of The Existing Lawsuit
        State Farm filed this lawsuit against medical clinics, doctors, and others

  claiming that the defendants engaged in fraud beginning in 2011 with respect to


                                             5
Case 2:16-cv-13040-AC-APP ECF No. 403 filed 02/05/19         PageID.16487     Page 14 of 47



  221 of its insureds by submitting bills for services that were not medically

  necessary or performed. State Farm asserts claims for fraud, unjust enrichment

  and conspiracy and seeks to recover the $1 million it paid these providers.

  Complaint, ¶¶ 1, 227, 231, 235.

        The Complaint does not claim that the defendants paid kickbacks, or that

  any of the clinics had a secret owner, or that insureds were unlawfully solicited.

  State Farm’s 116 page complaint never even mentions Morse’s name.

  C.    Morse

        Morse is not a party to this lawsuit. And the time passed long ago to add

  new parties.

        Morse owns the Law Firm which is Michigan’s largest automobile accident

  law firm. Automobile accident claims are asserted directly against the client’s

  insurance company for covered no-fault benefits (“First Party Claims”) or against

  the insured third party who caused the accident (“Third Party Claims”). Ex A

  (Morse Aff).

        On behalf of its clients, Morse’s Law Firm has asserted over 6,000 claims

  against State Farm, either First Party Claims directly against it or Third Party

  Claims against its insureds. Id. State Farm has paid on most of these claims.

  Moreover, whenever State Farm refuses to pay a fair settlement and the case is

  tried to a verdict, the Law Firm’s clients obtain a verdict in their favor against State




                                             6
Case 2:16-cv-13040-AC-APP ECF No. 403 filed 02/05/19       PageID.16488    Page 15 of 47



  Farm in a substantial portion of those cases. Id. As of today, Morse’s law firm has

  at least 559 active matters against State Farm. Id.

        State Farm asserts that Morse’s Law Firm represented 126 of the 221

  insureds that are at issue in this case. State Farm has not provided Morse with the

  names of its 221 insureds at issue, or the 126 insureds which his law firm allegedly

  represented, because Morse has not consented to the existing protective order as it

  is inadequate. Ex A; Ex B (Morse subpoena) at cover letter and p 2 of rider at #10

  (State Farm refuses to identify the 221 insureds unless Morse signs protective

  order). If the Law Firm did represent these 126 insureds, they would represent a

  miniscule percentage of the 6,000 clients it has represented against State Farm.

        State Farm has offered no evidence that Morse knew that medical services

  were allegedly fraudulently provided to these 126 clients. In fact, the objective

  evidence is to the contrary, especially given that State Farm admits it paid the very

  claims at issue here because it too believed they were proper at the time.

  Complaint, ¶ 197.

        Morse has serious concerns that State Farm issued this subpoena for

  improper purposes, including to:

               1. Obtain information to help it defend the auto accident claims that
                  his Law Firm brings;

               2. Attempt to deter Morse from suing State Farm in the future;

               3. Share the information that State Farm obtains with others; and



                                            7
Case 2:16-cv-13040-AC-APP ECF No. 403 filed 02/05/19       PageID.16489    Page 16 of 47



                4. Attempt to harm Morse’s public standing through false or
                   misleading accusations.

  Ex. A

  D.      Morse’s Concerns Are Well-Founded In Light Of State
          Farm’s Repeated Practice Of Abusing The Legal System
          Morse’s concerns are well-founded. State Farm has a longstanding practice

  of abusing the legal system.

          1.    State Farm’s $250 Million RICO Settlement
                In 2018 For Improper Judicial Interference
          In Hale v State Farm, 12-cv-00600 (SD Ill), plaintiffs sued State Farm

  alleging it engaged in a RICO enterprise to wrongfully, and successfully, influence

  the Illinois Supreme Court to reverse the $1.05 billion judgment against State Farm

  that was entered in favor of 4.7 million policyholders arising out of its improper

  use of inferior quality parts to repair its insureds’ vehicles. On September 4, 2018,

  the day of trial, State Farm agreed to pay $250 million to settle this RICO case

  which arose out of its efforts to wrongfully manipulate the legal system. Ex. H

  (September 4, 2018 Law360 Article).

          2.    State Farms “Mad Dog” Practices Against Plaintiffs’ Attorneys
          In Campbell v State Farm, 65 P 3d 1134 (Utah 2001), rev’d on other

  grounds, State Farm v Campbell, 538 US 408 (2003)(finding $145 million punitive

  damages award constitutionally excessive), the Utah Supreme Court bluntly

  described the “reprehensible” way State Farm has conducted business across the


                                           8
Case 2:16-cv-13040-AC-APP ECF No. 403 filed 02/05/19      PageID.16490    Page 17 of 47



  country for decades and the “mad dog” tactics it uses against plaintiff’s attorneys

  who file claims against it.

                 First, State Farm repeatedly and deliberately deceived and
            cheated its customers via the PP & R scheme. For over two
            decades, State Farm set monthly payment caps and individually
            rewarded those insurance adjusters who paid less than the
            market value for claims. Id. at 18-19. Agents changed the
            contents of files, lied to customers, and committed other
            dishonest and fraudulent acts in order to meet financial goals.
            … As the trial court found, State Farm’s fraudulent practices
            were consistently directed to persons - poor racial or ethnic
            minorities, women, and elderly individuals - who State Farm
            believed would be less likely to object or take legal action.

                 Second, State Farm engaged in deliberate concealment and
            destruction of all documents related to this profit scheme… .

                  Third, State Farm has systematically harassed and
            intimidated opposing claimants, witnesses, and attorneys. Id. at
            33-37. … There was also evidence that State Farm actually
            instructs its attorneys and claim superintendents to employ
            “mad dog defense tactics” - using the company’s large
            resources to “wear out” opposing attorneys by prolonging
            litigation, making meritless objections, claiming false
            privileges, destroying documents, and abusing the law and
            motion process. Id. at 36-37.

                  … Moreover, State Farm has strategically concealed
            “evidence of [its] improper motive” to shield itself from
            liability, which was furthered by State Farm’s treatment of
            opposing witnesses and counsel. ... Such conduct is malicious,
            reprehensible, and wrong.

                                        * * *

                 … In light of State Farm’s decades-long policy of
            fraudulent and dishonest practices in its handling of claims, it


                                           9
Case 2:16-cv-13040-AC-APP ECF No. 403 filed 02/05/19       PageID.16491    Page 18 of 47



             is difficult to imagine how such ingrained policies of corporate
             culture can be easily or quickly changed.

  65 P3d at 1148, 1150 (emphasis added).           As predicted in Campbell, these

  reprehensible State Farm business practices have not stopped. In fact, as explained

  below, Morse’s Law Firm recently exposed that they continue in Michigan.

        3.      Morse’s Law Firm Publicly Exposed In 2015
                State Farm’s Reprehensible ACE Program
                Which Underpaid Its Michigan Insureds
        In Michigan, despite the Campbell decision, State Farm subsequently

  adopted and employed its Advancing Claims Excellence (“ACE”) program which

  had as its goal the systematic underpayment of its insureds and that used

  intimidation tactics to accomplish this goal.     Morse’s Law Firm was able to

  discover and expose the ACE program and then described the ACE program in a

  2015 published article and at seminars it conducted in Michigan. 3 Ex C (ACE

  Article); Ex D (Seminar Announcements); Ex E (Examples of ACE documents). 4

        As part of the ACE program, State Farm trained its adjusters to underpay

  and take advantage of its insureds. In its 2015 article about the ACE Program, the

  Law Firm exposed (with actual quotes from the ACE documents) that:


  3 Morse’s Law Firm was able to get the protective order lifted which had enabled
  State Farm to protect these documents. Ex F (Order).
  4 State Farm’s improper activities have also continued elsewhere. See, for
  example, Ex G, which is an ABC News report detailing a 2013 jury verdict against
  State Farm relating to its widespread fraud in handling Hurricane Katrina claims.
                                           10
Case 2:16-cv-13040-AC-APP ECF No. 403 filed 02/05/19       PageID.16492      Page 19 of 47



               Regarding negotiations, adjusters were specifically
               trained to “always lowball because you’re never sure
               what a plaintiff might accept.” They were trained to
               “pass the buck,” by being untruthful and saying they
               have no more authority and management will never give
               them more. Also, they were trained to always ask that
               the customer waive his or her future ability to claim
               medical treatment from State Farm as part of the
               settlement. The training was summarized for State Farm
               adjusters as follows:

                                     “Time Tactics:
                                         Delay
                                       Deadline
                                       Done Deal

                                Hidden Agenda Tactics:
                                       Surprise
                                       Silence
                                      Fake Out”

  Ex C at 24 (footnotes omitted). The article then quotes verbatim from another

  ACE document in which State Farm proclaimed it opposes claims without proof:

               We must be more willing to fight for what is right even if
               we may not have all of the necessary proof on our side. . .
               and if that can’t be understood and accepted [customers]
               must find another insurance company. [Id.]

        The Ace documents also confirmed State Farm’s practice of using so-called

   “independent” medical examiners (called IMEs or DMEs) to terminate the no

   fault benefits of their insureds prematurely. State Farm refers a high percentage of

   its insureds to these IMEs who were not independent and who are paid to




                                           11
Case 2:16-cv-13040-AC-APP ECF No. 403 filed 02/05/19       PageID.16493    Page 20 of 47



   routinely find that virtually every one of its insureds is not injured, or no longer

   injured. Id at 20-25.

        Morse’s Law Firm surely incurred State Farm’s wrath when it exposed how

  it wrongly treats its insureds.

  E.    State Farm’s Prior Attempt to Subpoena Documents
        From Morse’s Law Firm Was Quashed In Material Part
        In 2013, in another case State Farm brought against allegedly fraudulent

  medical providers, State Farm sought to subpoena documents from both Morse’s

  Law Firm and another law firm, which were each nonparties. State Farm Mut Auto

  Ins Co v Physiomatrix, Inc, 2013 WL 10936871 (ED Mich November 26, 2013)

  (Exhibit I). As explained in the argument section below, Magistrate Judge David

  Grand, in his November 26, 2013 Opinion, held that there were real concerns that

  State Farm would misuse any information it obtained and denied State Farm’s

  attempt to take discovery from the Law Firm, a nonparty, to investigate it or

  determine whether State Farm had claims against it. In particular, the Court there

  denied State Farm’s attempt to take discovery with respect to how Morse obtains

  or solicits his clients, finding it had nothing to do with a lawsuit over whether

  services were medically necessary.

        Undaunted, State Farm, in this smaller $1 million case, once again, attempts

  to improperly obtain information from Morse.



                                           12
Case 2:16-cv-13040-AC-APP ECF No. 403 filed 02/05/19      PageID.16494    Page 21 of 47



  F.    The Subpoena At Issue Here And Morse’s Objections
        State Farm served Morse with a subpoena which demanded the production

  of 16 categories of documents. Ex B (Subpoena).

        The Morse subpoena seeks voluminous information from him, including

  with respect to Morse’s dealings with 12 other nonparties, including Med-Lien

  Solutions; Plaintiff Investment Funding, LLC; Accident Information Bureau of

  Michigan, LLC; D&M Management, LLC; DJ&M Management, LLC; Todd

  Franklin; Eliot Bank; Horizon Imaging, LLC; HI Investor LLC; HI Group, LLC;

  MI Imaging; and the Law Firm.

        The State Farm subpoena seeks “all” documents relating to Morse’s dealings

  with the 12 nonparties and with the defendants that are wholly unrelated to the 221

  insureds, including communications and financial relationships. Morse served

  State Farm with his objections to the subpoena which state:

        1.    Morse objects to the subpoena in total because State Farm seeks
              discovery from Morse for the improper purpose of obtaining
              information:

                     A.    To be used to defend actions brought by Morse’s law
                           firm’s clients and against State Farm or its insureds;

                     B.    To be used to attempt to assert a claim against Morse or
                           his law firm in this action, or another action; and/or

                     C.    To share with other person(s) for use in their potential
                           actions or proceedings that involve Morse.

                                       * * *

                                          13
Case 2:16-cv-13040-AC-APP ECF No. 403 filed 02/05/19      PageID.16495    Page 22 of 47




        2.    Morse further objects to the subpoena in total because:

                    A.    None of the requested documents directly relate to the
                          core issues in this proceeding regarding whether the
                          services at issue were performed and medically
                          necessary;

                    B.    The subpoena imposes an undue burden and expense that
                          is not proportional to the needs of the case;

                    C.    The requested documents can be obtained from other
                          sources, including the defendants; …

                                       * * *

        3.    To the extent State Farm is permitted to subpoena documents from
              Morse despite Morse’s objections above, Morse objects to producing
              any documents until a protective order is first entered which prohibits
              State Farm from:

                    A.     Using documents that Morse produces (or the
                          information contained within them) in connection with
                          any other action or proceeding; or

                    B.    Sharing the documents that Morse produces (or the
                          information within them) with any person or entity for
                          potential use in any other action or proceeding.

        4.    To the extent that Morse is required to produce documents despite
              Morse’s objections above, then Morse further objects to producing
              documents:

                    A.    That relate to his dealings with persons or entities who
                          are not parties to this action (“Nonparties”);

                                       * * *

                    C.    That relate to Horizon because State Farm previously
                          sued Horizon and then settled with Horizon and

                                         14
Case 2:16-cv-13040-AC-APP ECF No. 403 filed 02/05/19        PageID.16496    Page 23 of 47



                             dismissed all of its claims so all of State Farm’s Horizon
                             related claims are now foreclosed;

                     D.      That relate to the “Patients” because State Farm has not
                             provided the names of the 221 Patients;

                                         * * *

                     F.      To the extent such documents are protected from
                             disclosure by the work product rule or any applicable
                             federal or state privilege or privacy law, . . . which
                             determination Morse cannot make until after it is
                             determined whether he is required to produce any
                             documents and, if so, the categories of such documents . .
                             ..

  Ex J (Morse Objections).

  G.    State Farm Requested From Defendants The
        Same Documents It Seeks From Morse
        It is undisputed that State Farm has sent comprehensive document requests

  to the defendants seeking the same information covered by the subpoena to

  nonparty Morse.

  H.    Morse’s Law Firm’s 126 Clients Have Not Consented To Morse’s
        Production Of Their Information To State Farm In This Lawsuit
        State Farm has not produced any evidence that the 126 insureds who were

  apparently Law Firm clients (State Farm has not disclosed their identities) have

  consented to the release of any of their information to State Farm in this case (in

  which the insureds are not a party), including information concerning them that

  may be covered by the attorney-client privilege, the medical privilege, the work

  product rule or privacy laws.


                                           15
Case 2:16-cv-13040-AC-APP ECF No. 403 filed 02/05/19       PageID.16497      Page 24 of 47



  I.    State Farm’s Own Motion Demonstrates Its Improper Purpose Here

        1.     The Motion Does Not Seek Information About Whether
               Defendants’ Services Were Medically Necessary

        State Farm does not claim that any of the documents requested in the Morse

  subpoena seek information that directly relates to whether defendants’ services

  were medically necessary or performed. In fact, in its 40 page Brief, State Farm

  never even mentions this. Not once.

        2.     State Farm’s Motion Focuses On “Facts”
               That It Knows Are Wrong Or Do Not Matter

               a.     The Attorney Grievance Commission
                      Complaint Against Morse
        State Farm points to the Attorney Grievance Commission’s assertion of a

  formal complaint against Morse for unlawful solicitation. However, that matter

  was dismissed with prejudice, after a hearing, because the Attorney Discipline

  Board determined that “professional misconduct was not established.” Ex. K

  (Order of Dismissal). State Farm’s citation to this dismissed formal complaint

  confirms that it knowingly distorts the purported “facts” in its Motion.

               b.     Horizon
        Much of State Farm’s Brief focuses on Horizon and its constituent entities,

  including HI Investor LLC and HI Group, LLC.            However, Horizon and its

  constituent entities are not defendants in this case.




                                            16
Case 2:16-cv-13040-AC-APP ECF No. 403 filed 02/05/19     PageID.16498    Page 25 of 47



        And, importantly, State Farm earlier sued Horizon in 2014 in a separate

  RICO lawsuit and then settled its claims and dismissed Horizon with prejudice. Ex

  L (Horizon dismissal). As a result, all of State Farm’s claims with respect to

  Horizon are now barred.

        Despite this, Horizon is a main, and improper, focus of State Farm’s

  subpoena to Morse.

              c.    The HI Investor And Radom Loans
        State Farm’s Motion contends that HI Investors and/or Radom have paid

  Morse over $2 million, including: $1.1 million pursuant to a Commitment to Loan

  (which commitment states that Morse intends to use the lent funds to acquire,

  through a private placement, an interest in a real estate investment not generally

  available to the public); $669,558 to purchase a home for Morse’s wife in

  connection with their divorce; and $555,925 to purchase the home next to Morse’s

  existing home.

        State Farm has not been straight with this Court. State Farm knows these

  monies were fully repaid. In fact, State Farm is in possession of documents that

  confirm full repayment of these sums – both from discovery produced by others

  and from Morse’s Response to State Farm’s earlier Motion to compel against him

  (which this Court dismissed without prejudice). Nevertheless, consistent with its




                                         17
Case 2:16-cv-13040-AC-APP ECF No. 403 filed 02/05/19        PageID.16499    Page 26 of 47



  improper purpose, State Farm persists in blatantly distorting the facts.            The

  indisputable facts are that:

               1.     In full satisfaction of the $1.1 million loan, Morse assigned
                      back to HI Investors the very interest in the real estate venture
                      that he acquired with those loan proceeds. Ex M (Assignment).

               2.     Morse fully repaid the $669,558 for the purchase of Morse’s
                      wife’s new home on the same day he received it.5 Ex N (wire
                      transfer).

               3.     Morse fully repaid the $555,925 that was provided for the
                      purchase of the home next to him. Ex O (check).

  It is incredible that State Farm continues to conceal these facts from the Court.

        And, in its renewed Motion, State Farm makes the new false allegation that

  Radom purchased a Lincoln Navigator for Morse. State Farm has no facts that can

  support this allegation because Morse can prove he fully paid for this vehicle.

        However, State Farm should not be permitted to create a sideshow with its

  false accusations. State Farm is not entitled to explanations for, or to know more

  information about, these transactions because they are none of State Farm’s

  business and do not directly relate to whether the defendants’ medical services to

  the 221 insureds were necessary or performed.6 The focus of this case should be



  5 Morse’s former wife is Radom’s sister.
  6 The same is true as to the $100,000 payment to Morse’s airplane leasing
  company. It is common knowledge that people who own airplanes rent excess
  time on their plane to others.
                                           18
Case 2:16-cv-13040-AC-APP ECF No. 403 filed 02/05/19      PageID.16500     Page 27 of 47



  on the claim that State Farm actually pled that the defendants’ services were not

  medically necessary or performed.

                d.   State Farm Does Not Need
                     Discovery To Establish Truisms
        It is common sense, and a truism, that:

                1.   It is in Morse’s financial interest for his clients to succeed on
                     their claims against State Farm.

                2.   It was in the defendants’ interest for Morse’s clients to succeed
                     on their claims against State Farm because that facilitated
                     payment for their services.

  This case is not advanced by additional discovery as to these matters from

  nonparties.

  J.    The Subpoenas To Other Nonparties For Morse Related Information
        State Farm has also subpoenaed several nonparties for information related to

  Morse (the “Other Nonparties”), including subpoenas to:

                1.   ROCO Management, LLC, for documents related to Morse’s
                     investments in its apartment complexes.

                2.   Jackier Gould, a law firm that has represented Morse and
                     represents ROCO, for information related to Morse.

                3.   Harriet Morse, Morse’s ex-wife, for information related to their
                     divorce.

  None of the information requested from these Other Nonparties directly relates to

  whether Defendants’ services were medically necessary or performed and none

  was the subject of State Farm’s subpoena to Morse.

                                          19
Case 2:16-cv-13040-AC-APP ECF No. 403 filed 02/05/19      PageID.16501     Page 28 of 47



        Morse has objected to these subpoenas to the Other Nonparties because they

  seek information as to him that State Farm is not entitled to receive for all of the

  reasons set forth herein. State Farm also should not be able to make an end run

  around him by seeking information about him from the Other Nonparties.

  K.    The Undue Burden On Morse

        1.     The 126 Clients Files

        If Morse were required to produce his Law Firm’s documents relating to the

  126 clients (even though the Law Firm was not subpoenaed), the documents are

  likely to be voluminous and require substantial time to review.7 The average

  Morse Law Firm file with respect to a State Farm matter contains thousands of

  pages of documents, and, as to the larger matters, the file may have 10,000 pages

  or more.     The typical file contains a wide range of information, including:

  privileged   communications     with   the   client;   medical   records;   internal

  communications within the Law Firm; notes, including notes of conversations and

  that analyze the claim; communications with investigators and contractors;

  communications with experts, including medical experts; pleadings; discovery;

  letters; emails; communications with the insurance company or its attorney; and

  settlement related documents. Ex A.



  7 Morse does not know the actual size of these files because State Farm has not
  provided the names of these 126 clients.
                                          20
Case 2:16-cv-13040-AC-APP ECF No. 403 filed 02/05/19         PageID.16502   Page 29 of 47



        For the average claim file, it would take about 10 hours to review the file

  and to determine which documents could be responsive to the subpoena and

  whether any of the applicable privileges or protections against disclosure apply and

  to prepare a privilege log. Morse thus may incur over 1260 hours in time just to

  review the files for the 126 clients and prepare a privilege log. Id.

        On top of these 1260 hours, Morse would need to incur the cost of his

  outside attorney to consult on the process and review the privilege logs and review

  some of the documents. This will add another substantial layer of expense. Id.

        State Farm will then likely contest the withholding of documents based on

  privilege, so there will be another additional significant consumption of attorney

  time dealing with State Farm and subsequent court proceedings.

        Given all of this, this burden should not be imposed on Morse when the

  information State Farm seeks can be obtained from the other defendants to the

  extent it relates to their handling of the 126 Matters.8 And, to the extent State

  Farm previously litigated the claims made by any of these 126 clients, it already

  has this information from that prior litigation. And, as explained below, if Morse

  is required to undertake this burden, State Farm should be required to compensate

  his Law Firm for its time.



  8 After all, the claims in this case are against them and relate to their handling of
  the matter.
                                            21
Case 2:16-cv-13040-AC-APP ECF No. 403 filed 02/05/19     PageID.16503    Page 30 of 47



        2.       The Undue Burden Regarding The
                 Other Information Requests

        The Morse subpoena also seeks “all” documents relating to a host of other

  matters, including his dealings with 12 other nonparties, and how he conducts

  business with them, and his dealings with the defendants in general.        If the

  subpoena were enforced as to these matters, it would require a very substantial

  time commitment to review Morse’s dealings with the 12 nonparties and the

  defendants to determine which documents are responsive and whether applicable

  privileges apply to any of the requested documents. Ex. A. Given that Morse has

  a good faith belief (especially given the prior Physiomatrix decision) that the

  Morse subpoena should not be enforced, Morse has not yet undertaken the undue

  burden of this effort and should not be required to do so before the Court reviews

  this matter.

  L.    Privilege Review
        To the extent the Court orders the production of any documents, Morse

  requests that it be subject to Morse’s right to assert applicable privileges with

  respect to any responsive documents.

  M.    The Insufficient Existing Protective Order
        Under the existing protective order (DE 82 at ¶10), State Farm may use any

  information that Morse produces in other cases and can share that information with

  others (unless Morse can prove the information is confidential). This does not

                                         22
Case 2:16-cv-13040-AC-APP ECF No. 403 filed 02/05/19       PageID.16504      Page 31 of 47



  protect Morse against State Farm’s improper use of documents, including

  documents that do not meet the threshold for confidentiality under the protective

  order. To the extent Morse is required to produce any documents, there should be

  an absolute protective order that prohibits State Farm from using any information

  in any other case and that prohibits State Farm from sharing any information with

  any other person or entity.

                                 VII. ARGUMENT

  A.    The Standard On Whether A Subpoena
        To A Nonparty Should Be Enforced

        1.     The Standard Under Rule 26

        Rule 26(b)(1), as amended in 2015, provides:

               …Parties may obtain discovery regarding any
               nonprivileged matter that is relevant to any party’s claim
               or defense and proportional to the needs of the case,
               considering the importance of the issues at stake in the
               action, the amount in controversy, the parties’ relative
               access to relevant information, the parties’ resources, the
               importance of the discovery in resolving the issues, and
               whether the burden or expense of the proposed discovery
               outweighs its likely benefit.

  The Court thus applies a balancing test under Rule 26(b)(1) to determine whether

  proposed discovery, even if relevant, is proportional and should be allowed. See

  e.g. Noble Roman’s, Inc. v Hattenhauer Distributing Co, 314 FRD 304, 311 (SD




                                           23
Case 2:16-cv-13040-AC-APP ECF No. 403 filed 02/05/19          PageID.16505   Page 32 of 47



  IN 2016) (party seeking discovery must show both that the requested information

  is relevant and that it is proportional to the needs of the case).9

        Moreover, even if relevant and proportional, discovery may be denied under

  Rule 26(b)(2)(C) when it is “unreasonably cumulative or duplicative, or can be

  obtained from some other source that is more convenient, less burdensome, or less

  expensive.”

        And even if proposed discovery is relevant, it should be denied when its

  utility will constitute “diminishing returns.” Updike v Clackamas County, 2016

  WL 111424 (D OR, January 11, 2016) (“As more discovery is obtained, more is

  learned.   But at some point, discovery yields only diminishing returns and

  increasing expenses” and “greater delay”); Abbott v Wyoming County Sheriff’s

  Office, 2017 WL 2115381 (WDNY, May 16, 2017) (“Considerations of

  proportionality” include whether further “discovery production has reached a point

  of diminishing returns”).

        2.      The Special Additional Protections
                For Nonparties Under Rule 45

        Where the discovery is sought from a nonparty, there are special concerns

  and additional protections under Rule 45. Under no circumstances may a nonparty

  be put to an “undue burden or expense”, and the party issuing a subpoena has an


  9 State Farm’s motion never tries to show how the discovery against Morse could
  possibly be proportional to this $1 Million case.
                                             24
Case 2:16-cv-13040-AC-APP ECF No. 403 filed 02/05/19        PageID.16506    Page 33 of 47



  affirmative duty to avoid doing so, and the Court must enforce that duty and

  protect the nonparty from the cost of compliance. Fed R Civ P 45(d)(1) and

  (d)(2)(B)(ii); In re: Modern Plastic Corp, 890 F3d 244 (6th Cir 2018). The Court

  also gives “special weight” to objections made by nonparties. Deluxe Financial

  Services LLC v Shaw, 2017 WL 7369890 (D MN 2017).

        Therefore, discovery directed to a nonparty will be denied, even when that

  nonparty is the owner of a party, when the propounding party cannot show the

  discovery is “reasonably necessary.”       Noble Roman’s, supra at 312 (Court

  prohibits enforcement of nonparty subpoena where discovery has “run amok” and

  the requested discovery “fails the proportionality test” because it is “too far afield

  from the contested issues in this case”). See Perrigo Co v United States, 294 F

  Supp 3d 740 (WD Mich 2018) (request to obtain information from nonparty denied

  after court reviewed whether the requested information was necessary).

        Given these concerns, where discovery is sought from a nonparty, courts

  often deny the discovery and require instead that the information be obtained from

  a party. Perrigo, supra (discovery denied from nonparty where information could

  be obtained from party); Haworth, Inc v Herman Miller, Inc, 998 F 2d 975, 978

  (Fed Cir 1993) (discovery should be obtained from the plaintiff before “burdening

  the nonparty”); Cusumano v Microsoft Corp, 162 F 3d 708, 717 (1st Cir 1998)




                                           25
Case 2:16-cv-13040-AC-APP ECF No. 403 filed 02/05/19      PageID.16507    Page 34 of 47



  (“concern for the unwanted burden thrust upon non-parties is a factor entitled to

  special weight in evaluating the balance of competing needs”).

  B.    Applying These Principles, State Farm’s Motion To
        Enforce The Morse Subpoena Should Be Denied

        Morse is not a party in this case. The scheme that State Farm alleged in the

  complaint is that the defendants fraudulently charged for medical services that

  were not necessary or performed. Complaint, ¶¶ 222-271 (Counts I-X). State

  Farm’s 116 page complaint never alleges that Morse was part of that improper

  scheme or that he received kickbacks or any improper payments or that he

  unlawfully solicited clients. State Farm never mentions Morse’s name in the

  complaint.

        State Farm completely ignores – and effectively asks this Court to ignore –

  the actual claims and scheme that it asserted in its complaint. That is because the

  claims that State Farm actually pled do not align with the discovery it wants from

  Morse. There is not a single request in the subpoena that seeks information that

  directly relates to whether defendants’ services were medically necessary or

  performed.

        Under these circumstances, State Farm should not be permitted to enforce

  any portion of the Morse subpoena.       This case turns completely on whether

  defendants submitted fraudulent bills. State Farm’s Complaint does not allege that



                                          26
Case 2:16-cv-13040-AC-APP ECF No. 403 filed 02/05/19      PageID.16508     Page 35 of 47



  Morse was part of the fraud. The documents requested from Morse are not directly

  related to what State Farm alleged and must prove to prevail.

        1.    State Farm May Not Take Discovery To
              Investigate A Nonparty Like Morse

        State Farm effectively concedes that the purpose of its subpoena is to

  investigate Morse, a nonparty, and learn how he conducts business and determine

  whether it has a claim against him. However, State Farm may not take discovery

  against Morse for these purposes. In State Farm v Physiomatrix, Magistrate Judge

  David Grand expressly held that State Farm may not take discovery to investigate

  Morse’s Law Firm or determine whether it has claims against him or it:

                     …State Farm argues that the information is
              necessary to allow it to determine whether it should add
              the [law] firms as parties to the action. However,
              discovery is not a fishing expedition, and the desire to
              investigate other entities to determine whether they
              should become parties to a case is a misuse of the broad
              leniency offered by the Federal Rules. A complaint is
              not “a hunting license to discovery whether, in fact, a
              viable claim may be alleged . . . The discovery rules are
              designed to support a properly pleaded cause of action
              and to prepare for defenses to charges made – not to
              discover whether a claim exists.

  Ex I at *10 (emphasis added).

        Consistent with Magistrate Judge Grand’s ruling, it is well-settled that State

  Farm may not use discovery to determine whether it has a potential claim against

  Morse. See e.g. Roberts v Shawnee Mission Ford, Inc, 352 F3d 358, 361-62 (8th


                                          27
Case 2:16-cv-13040-AC-APP ECF No. 403 filed 02/05/19       PageID.16509    Page 36 of 47



  Cir 2003) (rejecting “investigatory/prosecutorial” basis for subpoena to nonparties

  and affirming quashing of subpoena as to them); McCurdy v Wedgewood Capital

  Mgmt Co, 1998 US Dist LEXIS 18875 (ED PA 1998). In McCurdy, the Court, in

  rejecting an effort to investigate a nonparty there, collected the law that prohibits

  such discovery:

               A complaint is not ″a hunting license to discover
               whether, in fact, a viable claim may be alleged . . . The
               discovery rules are designed to support a properly
               pleaded cause of action and to prepare defenses to
               charges made - not to discover whether a claim exists.″
               American Communications Ass’n. Local 10, I.B.T. v
               Retirement Plan for Employees of RCA Corp. and
               Subsidiary Cos., 488 F. Supp. 479, 484 (S.D.N.Y., aff’d
               without opinion, 646 F.2d 559 (2d Cir.             1980);
               McLaughlin v Copeland, 455 F. Supp. 749, 753 (D.Del.
               1978), aff’d, 595 F.2d 1213 (3d Cir. 1979)(table) (…
               plaintiff is not entitled to discovery for the purpose of
               determining whether or not there may be a factual basis
               for a claim he has not made″); See also Cardio-Medical
               Ass’n v Crozer Chester Medical Center, 536 F. Supp.
               1065, 1071 (E.D. Pa. 1982) (citing American
               Communications with approval). Consequently, Plaintiff
               is not entitled to discovery merely to determine whether
               or not additional, unasserted claims might exist.

  State Farm may not take discovery from nonparty Morse to investigate him or

  determine whether it has a claim against him.

        2.     State Farm May Also Not Obtain Discovery
               From Morse For Use In Other Matters

        Courts are vigilant to protect nonparties when the party seeking the

  discovery may use the information to advance its interests in other matters outside

                                           28
Case 2:16-cv-13040-AC-APP ECF No. 403 filed 02/05/19         PageID.16510      Page 37 of 47



  the instant litigation. As explained in Wright and Miller, Federal Practice and

  Procedure, §2040:

           The courts are alert to preventing discovery procedures in
           federal civil actions from being employed merely as a device to
           obtain evidence for use in some other proceeding in which
           discovery is less extensive. The scope of discovery may be
           limited to prevent this from happening, or discovery in the civil
           action may be stayed pending termination of the other
           proceeding, or other remedies may be resorted to.

        Here, there is a legitimate concern that State Farm seeks to obtain broad

  discovery from Morse in this action for other purposes, including to understand

  how Morse conducts business so it can better defend other cases brought by Morse

  against State Farm or deter his asserting claims against State Farm or provide the

  information to others to use against Morse. Morse is in need of this Court’s

  protection.

        And that is exactly what Magistrate Judge David Grand held in State Farm

  Mut Auto Ins Co v Physiomatrix, Inc. There, in quashing most of State Farm’s

  subpoena to Morse’s Law Firm, Magistrate Judge David Grand in his November

  26, 2013 Opinion held:

                        …Permitting limitless discovery of these firms’
                files, even conceding that a protective order exists in this
                case preventing the misuse of obtained information,
                could still provide State Farm with a wealth of
                information not truly relevant to the claims here, but
                which could bleed over, intentionally or unintentionally,
                into other cases State Farm handles against these firms.
                Against this backdrop, the Court considers Morse and
                Weiner’s first objection – to the relevancy of the various
                categories of documents sought – weighs that relevancy

                                            29
Case 2:16-cv-13040-AC-APP ECF No. 403 filed 02/05/19        PageID.16511     Page 38 of 47



              against the potential for abuse and the burden on the
              producing party, and finds that Morse and Weiner have
              sustained their burden as to at least some of the evidence
              State Farm seeks to discover.

  Ex I at *8 (emphasis added).

        To the same effect is Insulate America v Masco Corp, 227 FRD 427 (WD

  NC 2005), where the Court protected the nonparty from a subpoena. There, the

  Court denied a request for discovery against a nonparty where the party seeking the

  information was a competitor who could misuse the information:

           Even if the information sought is relevant, discovery is not
           allowed where no need is shown, or where compliance is
           unduly burdensome, or where the potential harm caused by
           production outweighs the benefit. …

                                     * * *

                The documents sought in the subpoenas seek confidential
           confirmation of Insulate, which was clearly established in the
           affidavit of the president of Insulate. ... In addition, the Georgia
           plaintiffs and the defendants are competitors of Insulate’s
           members. [T]he defendants could use Insulate’s confidential
           information in an effort to cause Insulate or its members to
           cease business operations. … The defendants and the plaintiff
           in the Georgia action as competitors of Insulate could easily
           gain financial advantage over Insulate and it members by use of
           the information requested in the subpoenas of the defendants.
           The defendants argue that a Protective Order issued in the
           Georgia action would alleviate any concerns of Insulate.
           However, the defendants themselves have questioned whether
           or not the Protective Order adequately protects confidential
           information of the parties in the Georgia action. …




                                           30
Case 2:16-cv-13040-AC-APP ECF No. 403 filed 02/05/19        PageID.16512    Page 39 of 47



  227 FRD at 432-433. In light of this situation, and after balancing the competing

  interests, the Insulate Court quashed virtually the entire subpoena to the nonparty.

        Similar protections were afforded a nonparty in Tucker v American

  International Group, Inc, 281 FRD 85 (D Conn 2012). There, the Court denied a

  plaintiff’s effort to obtain discovery from a nonparty, especially where some of the

  requested information was alleged to be confidential or privileged and would

  require the nonparty to take burdensome steps to review the documents. As the

  Tucker Court explained:

           In performing [the balancing test], courts have considered the
           fact that discovery is being sought from a third or non-party,
           which weighs against permitting discovery. See, e.g., Medical
           Components, Inc. v Classic Medical, Inc., 210 F.R.D. 175, 180
           n. 9 (M.D.N.C.2002) (“The current generally prevailing view is
           that the Court may first consider whether information should be
           obtained by direct discovery from a party, as opposed to from a
           non-party, and that the court should give special weight to the
           unwanted burden thrust upon non-parties when evaluating the
           balance of competing needs.”). …

                                        * * *
                   . . . Marsh is not a party in this case and would be
           subjected to significant burden and expense in the event of the
           requested inspection. These are significant factors.

                                        * * *

                   In addition to any business disruption Marsh might
           endure, Marsh would also face “a host of confidentiality
           concerns.” Doc. # 67, p. 21. If Tucker’s expert were to review
           and copy its computer hard drives, plaintiff would gain
           improper access to Marsh’s proprietary business information as
           well as information regarding Marsh’s clients for whom Marsh

                                           31
Case 2:16-cv-13040-AC-APP ECF No. 403 filed 02/05/19        PageID.16513    Page 40 of 47



             acts as a broker. Plaintiff would also have access to information
             protected by the attorney-client privilege. The only means of
             preventing such inappropriate disclosure would be for Marsh to
             have counsel present to review each document before allowing
             plaintiff’s expert to view it—a procedure engendering what
             Marsh describes as a “huge, unnecessary expense.” Id. That
             expense would greatly expand were Marsh to then have to
             compose a privilege log to protect such documents. Id. Even if
             plaintiff were required to pay Datatrack to perform the
             proposed inspection, Marsh would necessarily bear the hefty
             expense involved in protecting confidential documents from
             disclosure.

  281 FRD at 92, 96-97. Therefore, the Court denied the discovery because of the

  legitimate concerns Marsh raised and did not require him to incur the unnecessary

  and burdensome expense of a privilege log. The Court here should likewise deny

  the discovery because of the legitimate concerns Morse has raised, including his

  misuse concerns and the fact that the requested documents do not seek information

  as to the core issues in this case and do not seek information proportional to the $1

  million claim.

        3.      State Farm May Not Take Discovery Of Its Opposing
                Counsel In 559 Current And 6000 Past Matters

        State Farm seeks to take discovery of Morse, who is its opposing counsel in

  559 current matters and 6000 past matters. Given the potential for abuse with

  discovery from opposing counsel, the Sixth Circuit has established an extremely

  high bar which must be overcome before such discovery is permitted.               In




                                            32
Case 2:16-cv-13040-AC-APP ECF No. 403 filed 02/05/19      PageID.16514     Page 41 of 47



  Nationwide Mut. Ins Co v Home Ins Co, 278 F3d 621, 628 (6th Cir 2002), the Sixth

  Circuit held:

                     Discovery from an opposing counsel is “limited to
                     where the party seeking to take the deposition has
                     shown that (1) no other means exist to obtain the
                     information …; (2) the information sought is
                     relevant and nonprivileged; and (3) the information
                     is crucial to the preparation of the case.”

        Here, State Farm has not even tried to show, and cannot show, that the

  information it seeks from Morse is “crucial” or that it has no other means to obtain

  the information.    In fact, State Farm never even attempts to show how the

  documents requested from Morse are even directly relevant to any claim it has

  actually asserted against the defendants. Nationwide bars enforcement of State

  Farm’s subpoena. See Jaguar Land Rover Limited v Bombardier Recreational

  Products, Inc., 2018 WL 2276640, at *2 (E.D. Mich. May 18, 2018) (Judge Drain

  holds defendants failed to meet the “stringent” Nationwide standard to depose

  opponent’s in-house counsel); End Product Results, LLC v Dental USA, Inc., 2013

  WL 12247127, at *3-4 (E.D. Mich. Oct. 10, 2013) (Magistrate Judge Grand

  applies Nationwide, finds that discovery from opposing counsel is “disfavored”

  and that party seeking such discovery bears the heavy burden of justifying such

  discovery and quashes the subpoena because party seeking the discovery failed to

  carry its high burden).



                                          33
Case 2:16-cv-13040-AC-APP ECF No. 403 filed 02/05/19       PageID.16515    Page 42 of 47



        4.      State Farm’s Motion Fails To Show Proportionality

        Even though it has the burden to do so, State Farm’s Motion completely fails

  to even try to establish that its document requests to Morse are proportional to this

  case and the amount at issue. The motion should be denied because State Farm has

  not—and cannot—meet its burden of establishing that its subpoena satisfies the

  proportionality requirement. This is because the requested information does not

  directly relate to whether defendants’ medical services were necessary or

  performed.

        5.      State Farm May Not Take Discovery On
                How Morse’s Law Firm Obtains Clients

        This case concerns whether defendants issued fraudulent bills to State Farm

  with respect to 221 insureds, including 126 of Morse’s purported clients. The 126

  clients constitute a miniscule portion of the 6000 clients that Morse’s Law Firm

  has represented against State Farm. Without regard to whether defendants engaged

  in fraud as to these 126 Matters. State Farm is not entitled to take discovery from

  Morse to determine how his Law firm obtains its clients generally or even as to

  these particular clients. As the Court explained in State Farm v Physiomatrix

  when it previously denied this specific State Farm request:

             The Court rejects State Farm’s argument that the independent
             relationship between the firms and their clients lies within the
             relevance boundary.

  Ex I at *8.




                                           34
Case 2:16-cv-13040-AC-APP ECF No. 403 filed 02/05/19      PageID.16516    Page 43 of 47



        6.    State Farm’s Request for “All” Documents Is Improper

        Each category of the Morse subpoena seeks “all” documents as to that

  category. Such a request for “all” documents is improper and should not be

  enforced. Visteon v National Fire Ins Co, 2008 WL 2026131 (ED Mich 2008)

  (Magistrate Judge Majzoub denies enforcement of request seeking “all” documents

  as overbroad and not narrowly tailored).

        7.    State Farm’s Motion Should Be Denied

        Based on the foregoing facts and authorities, the Morse Subpoena (and the

  subpoenas against other nonparties for Morse related information) should not be

  enforced for a host of reasons, including because:

              a.     Morse is a nonparty and State Farm may not use this lawsuit to
                     investigate him.

              b.     The information State Farm requests from Morse is not directly
                     relevant to its claim that defendants’ medical services were not
                     necessary or performed, and State Farm has not even tried to
                     (and cannot) tie its document requests to any claim asserted in
                     its complaint.

              c.     State Farm’s requested discovery is not proportional to the
                     claims State Farm has asserted.

              d.     State Farm’s attempt to take discovery from its opposing
                     counsel in 559 current matters (and 6000 past matters) is not
                     permitted where State Farm has not shown that the discovery is
                     “crucial” and unavailable from any other source.

              e.     State Farm has an improper and ulterior motive to discover how
                     Morse conducts his law firm and prosecutes his cases and State
                     Farm will use that information to its advantage in the other



                                             35
Case 2:16-cv-13040-AC-APP ECF No. 403 filed 02/05/19      PageID.16517    Page 44 of 47



                    matters where they are adversaries (and cannot be trusted not
                    to).

              f.    State Farm has not disclosed to Morse the identity of the 221
                    insureds at issue, or his Law Firm’s purported 126 clients, and,
                    as a result, Morse cannot produce information concerning them.

              g.    Under Physiomatrix, State Farm is not permitted to obtain from
                    Morse information as to how it acquired, solicited or handled its
                    126 client matters because Morse is not a defendant here and its
                    conduct is not at issue.

              h.    Morse will incur an undue burden and expense to produce
                    responsive documents and should not be required to do so.

              i.    Applying the balancing and proportionality test under Rule 26
                    and the undue burden test under Rule 45, any arguable need by
                    State Farm for the requested information (whether as the 126
                    clients or not) is substantially outweighed by the undue burden
                    placed on Morse, a nonparty, and the improper purpose, and
                    misuse and overbroad concerns, State Farm’s ability to obtain
                    information from the defendants and the fact that none of the
                    requested information directly relates to the issues in this case.

  The Court should not enforce the Morse subpoena, or the subpoenas to Other

  Nonparties, for Morse related information.

        8.    In Any Event, State Farm’s Motion Should Be Dismissed
              Because It Relies On Statements From Gunabalan And
              Rosett

        In violation of this Court’s October 31, 2018 Order (DE 349), State Farm’s

  Motion relies upon documents referenced in, and attached to, Gunabalan’s

  Affidavit even though he took the 5th when asked to authenticate them. Compare:

  DE 170 at ex 3 (Gunabalan Affidavit at exs 7-9, 11); DE 327 at ex 4 (Gunabalan


                                         36
Case 2:16-cv-13040-AC-APP ECF No. 403 filed 02/05/19       PageID.16518   Page 45 of 47



  Dep) at 75-76, 172, 174, 193; and exs 3-6 to State Farm’s Motion. These exhibits

  are the same. Under this Court’s October 31, 2018 Order, State Farm was barred

  from relying on the Gunabalan Affidavit which referenced these same documents

  because he took the 5th when asked to authenticate them. As a sanction, State

  Farm’s Motion should be denied.

        Likewise, Rosett has now been deposed and he took the 5th on every

  question relating to his case. Ex Q (Rosett Dep). Applying the Court’s analogous

  Gunabalan ruling to the Rosett situation, State Farm’s Motion should also be

  dismissed because it relies upon “documents” from Rosett when he has totally

  taken the 5th on all questions about Morse or this case. Ex. Q.

  C.    In The Alternative, The Morse Subpoena
        Should Be Limited To The 221 Insureds
        In the alternative, if the Court requires Morse to produce any documents, it

  should be limited to non-privileged documents relating to the treatment of the 221

  insureds. And Morse should be entitled to assert all applicable privileges with

  respect to whatever documents, if any, he is required to produce10 and the Court


  10 Morse cannot produce information covered by his Law Firm’s clients’
  privileges without each of the client’s consent. See e.g., United States v Nobles,
  422 US 225, 238-39 (1975)(work product protection extends to nonlawyer agents
  of attorney, including investigators); In Re Grand Jury Subpoena Duces Tecum
  (Vesco), 391 F Supp 1029 (SDNY 1975)(attorney may raise privilege where client
  has not consented); In Re Grand Jury Proceedings, 73 FRD 647 (MD Fla
  1977)(client must consent to waiver of privilege); Zenith Radio Corp v Radio
  Corp of America, 12 F Supp 792 (D Del 1954)(privilege extends to all persons,
                                           37
Case 2:16-cv-13040-AC-APP ECF No. 403 filed 02/05/19      PageID.16519    Page 46 of 47



  should enter a protective order that prohibits State Farm from (i) sharing or

  disclosing any of the contents of such documents (or disclosing that it possesses

  such documents) with any person or (ii) using the documents or their contents in

  any other matter.11

        Finally, State Farm should be required to fully compensate Morse for the

  cost of producing any responsive documents and dealing with this discovery

  motion. In re: Modern Plastic, 890 F3d 244 (6th Cir 2018).

                               VIII. CONCLUSION
        For all the foregoing reasons, State Farm’s Motion should be denied.



                                        /s/ I.W. Winsten
                                        Honigman Miller Schwartz and Cohn LLP
                                        2290 First National Building
                                        Detroit, MI 48226-2506
                                        (313) 465-7608
                                        iww@honigman.com
                                        (P30528)
                                        Attorneys For Nonparty Morse

  Date: February 5, 2019




  including nonlawyers, working as the attorney’s agent); United States v United
  Shoe Mach Corp, 89 F Supp 357 (D Mass 1950)(same).
  11 For the reasons explained in Physiomatrix, such a protective order will still be
  inadequate.
                                          38
Case 2:16-cv-13040-AC-APP ECF No. 403 filed 02/05/19          PageID.16520    Page 47 of 47



                              CERTIFICATE OF SERVICE

           I hereby certify that on February 5, 2019, I electronically filed the foregoing

  with the Clerk of the Court using the ECF system, which will send notification of

  such filing to the attorneys of record and I hereby certify that I mailed the

  foregoing papers by United States Postal Service to the non-ECF participants.

                                         /s/ I.W. Winsten
                                         2290 First National Building
                                         Detroit, MI 48226-2506
                                         (313) 465-7608
                                         iww@honigman.com
                                         (P30528)
                                         Attorneys For Nonparty Morse




  29867609.2
